                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-40267-jpg
California Palms, LLC                                                                                      Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-4                  User: bfaun                        Page 1 of 1                          Date Rcvd: May 02, 2019
                                      Form ID: pdf804                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 04, 2019.
db             +California Palms, LLC,    1051 N. Canfield-Niles Road,   Austintown, OH 44515-1110
aty            +Richard G. Zellers,    Richard G. Zellers & Associates,   3695 Boardman-Canfield Road,
                 Bldg. B, Suite 300,    Canfield, OH 44406-9009
cr             +Jeffrey Kurz,   42 North Phelps Street,    Youngstown, OH 44503-1130

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Pender Capital Asset Based Lending Fund I, L.P.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 2, 2019 at the address(es) listed below:
              Jeffrey Kurz    on behalf of Creditor Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
              Nancy A. Valentine    on behalf of Defendant    Pender Capital Asset Based Lending Fund I, L.P.
               valentinen@millercanfield.com, waldroup@millercanfield.com
              Nancy A. Valentine    on behalf of Defendant    Pender Capital, Inc valentinen@millercanfield.com,
               waldroup@millercanfield.com
              Nancy A. Valentine    on behalf of Creditor    Pender Capital Asset Based Lending Fund I, L.P.
               valentinen@millercanfield.com, waldroup@millercanfield.com
              Richard G. Zellers    on behalf of Plaintiff    California Palms Addiction Recovery Campus, Inc.
               zellersesq@gmail.com
              Richard G. Zellers    on behalf of Debtor    California Palms, LLC zellersesq@gmail.com
              Richard G. Zellers    on behalf of Plaintiff    California Palms, LLC zellersesq@gmail.com
              Richard G. Zellers    on behalf of Attorney Richard G. Zellers zellersesq@gmail.com
              Richard G. Zellers    on behalf of Plaintiff    California Palms, Inc. zellersesq@gmail.com
              Ronald A. Spinner    on behalf of Creditor    Pender Capital Asset Based Lending Fund I, L.P.
               spinner@millercanfield.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms, LLC SebRucci@gmail.com
              Sebastian Rucci     on behalf of Debtor    California Palms, LLC SebRucci@gmail.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms, Inc. SebRucci@gmail.com
              Sebastian Rucci     on behalf of Plaintiff    California Palms Addiction Recovery Campus, Inc.
               SebRucci@gmail.com
              Tiiara N. A. Patton ust401     on behalf of U.S. Trustee    United States Trustee
               tiiara.patton@usdoj.gov
                                                                                              TOTAL: 15




         19-40267-jpg           Doc 69       FILED 05/04/19            ENTERED 05/05/19 00:21:23                    Page 1 of 4
  The court incorporates by reference in this paragraph and adopts as the findings and orders
  of this court the document set forth below. This document has been entered electronically in
  the record of the United States Bankruptcy Court for the Northern District of Ohio.




        Dated: May 2 2019



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO

    In re:                                         )   Case No. 19-40267-jpg
                                                   )
              California Palms, LLC,               )   Chapter 11
                                                   )
              Debtor.                              )   Judge John P. Gustafson
                                                   )
                                                   )   ORDER GRANTING MOTION OF
                                                   )   PENDER CAPITAL ASSET BASED
                                                   )   LENDING FUND I, L.P. TO EXTEND
                                                   )   THE DEADLINE FOR RESPONSE TO
                                                   )   THE MOTION TO REJECT LEASE
                                                   )   OR EXECUTORY CONTRACT [DOC.
                                                   )   NO. 47]
                                                   )
                                                   )

             This matter came before the Court on the Motion of Pender Capital Asset Based Lending

  Fund I, L.P. to Extend the Deadline for Response to the Motion to Reject Lease or Executory

  Contract [Doc. No. 47] (the “Motion”) filed by Pender Capital Asset Based Lending Fund I, L.P.

  (the “Movant”), upon proper notice and a hearing, and the Court being fully advised in the

  premises,

             THE COURT ORDERS THAT Movant’s motion is granted.



                                                   1




19-40267-jpg        Doc 69    FILED 05/04/19      ENTERED 05/05/19 00:21:23           Page 2 of 4
                                                  ###

  SUBMITTED BY:

  /s/ Nancy A. Valentine
  Nancy A. Valentine (0069503)
  Miller Canfield Paddock & Stone, PLC
  1100 Superior Avenue East, Suite 1750
  Cleveland, Ohio 44114
  (216) 716-5040 (direct phone)
  (216) 716-5044 (company)
  (216) 716-5043 (fax)
  valentinen@millercanfield.com

  and
  Ronald A. Spinner (Michigan P73198) (pro hac)
  150 West Jefferson, Suite 2500
  Detroit, MI 48226
  (313) 963-6420
  spinner@millercanfield.com

  Attorneys for Pender Capital Asset Based
  Lending Fund I, L.P.

                                INSTRUCTIONS TO THE CLERK

         Please serve the foregoing Order upon the parties listed below, as indicated:

  Via the Court’s Electronic Case Filing System:
  Jeffrey Kurz jeffkurz@hotmail.com,
  Sebastian Rucci SebRucci@gmail.com
  Ronald A. Spinner spinner@millercanfield.com
  United States Trustee (Registered address)@usdoj.gov
  Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
  Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov
  Richard G. Zellers zellersesq@gmail.com

  and by first-class, U.S. mail, postage prepaid, on the following as listed on the Debtor’s list of its
  20 largest unsecured claims:

  Hypercore                         Law Office of Jeff Kurz            Vonage Business
  P.O. Box 840964                   42 N. Phelps Street                3200 Windy Hill Rd, St 200
  Dallas, TX 75284-0964             Youngstown, OH 44503-1130          East Atlanta, GA 30339-5640

  AT&T                              Law Off Robert Schuerger           Ohio Edison
  P.O. Box 5019                     81 S. 5th Street, Suite 400        76 S. Main Street


                                                    2




19-40267-jpg      Doc 69     FILED 05/04/19        ENTERED 05/05/19 00:21:23             Page 3 of 4
  Carol Stream, IL 60197-5019     Columbus, OH 43215-4323   Akron, OH 44308-1817



  Youngstown Water Dept.          Dominion Energy           Law Office of James Vitullo
  P.O. Box 6219                   P.O. Box 26785            5232 Nashua Drive
  Youngstown, OH 44501-6219       Richmond, VA 23261-6785   Austintown, OH 44515-5122

  Ohio Bureau of Workers'         Ohio Edison
  Compensation                    5001 NASA Blvd
  Legal Division/Bankruptcy       Fairmont WV 26554
  Unit
  PO Box 15567
  Columbus, OH 43215-0567

  33551054.1\157569-00001




                                              3




19-40267-jpg        Doc 69   FILED 05/04/19   ENTERED 05/05/19 00:21:23    Page 4 of 4
